
	
		II
		111th CONGRESS
		1st Session
		S. 1046
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the excise tax provisions and income tax credit for
		  biodiesel.
	
	
		1.Extension of excise tax provisions and
			 income tax credit for biodiesel
			(a)In generalSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each amended by striking
			 2009 and inserting 2018.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
